Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

The species are as follows: 
A)	Species of homodimers or heterodimers (claims 5 and 7) independently selected from: a. CH2 domains of IgE (EHD2); b. CH2 domains of IgM (MHD2); c. CH3 domains of IgG, IgA or IgD; d. CH4 domains of IgE or IgM; e. CL and CH1; f. heterodimerizing variants of EHD2, g. heterodimerizing variants or MHD2; heterodimerizing variants of CH3 grafted with i. CH1/CL, j. FcRna3/p2-microglobulin, k. ILA-A,Ba3/f32-microglobulin, or l. HLA-Da2/HLAD-P2; heterodimerizing variants of m. CH1/CL grafted with TCRα/TCRβ; n. T-cell receptor a (TCRα) or o. T-cell receptor R (TCRβ).
Applicant is required, in reply to this action, to elect a single species or combination of species to represent a single antigen-binding complex of claim 1 (e.g., see Figs. 4-6, 10, 12A-25G) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1-5 and 7.

B) 	Species of pharmaceutical active moiety selected from the group consisting of: antigen-binding molecule, scaffold protein, natural ligand, ligand-binding receptor fragment, an aptamer, an agonist antibody, an antagonist antibody, an antibody fragment, a Fab fragment, a Fab' fragment, a heavy chain antibody, a single-domain antibody (sdAb), variable domain of a heavy chain antibody, VHH, Nanobodies, a single-chain variable fragment (scFv), a tandem scFv, a bispecific T- cell engager (BiTEs), a single-chain diabody, a DART, a triple body, a nanoantibody, an alternative scaffold protein, a specified fusion protein thereof; a cytokine, a chemokine, an immune co-stimulatory molecule, an immune stimulatory molecule, an immunosuppressive molecule, a death ligand, an apoptosis-inducing protein, a kinase, a prodrug-converting enzyme, a RNase, a toxin, a growth factor, a hormone, a coagulation factor, a fibrinolytic protein, a peptide mimicking a specified designated one of these, a specific fusion protein of a specified designated one or more of these, and a specific derivative of a specified designated one of these.
Applicant is required, in reply to this action, to elect a single species or combination of species to represent a single antigen-binding complex of claim 1 to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  11 and 12.

C)   	Species of method selected from the group consisting of: prophylaxis, treatment and diagnosis.

D)  	Species of disease or disorder selected from the group consisting of: autoimmune diseases, allergic diseases, cancer-type diseases which are not cancer, cancer, cutaneous conditions, endocrine diseases, eye diseases and disorders, genetic disorders, infectious diseases, intestinal diseases, neurological disorders, and mental illness. 

Applicant is required, in reply to this action, to elect a species for each of C) and D) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: none.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a single claim defines alternatives of a Markush group, the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
The chemical compounds of A) are not regarded as being of similar nature because: they have different sequences with different functional properties, and the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds. 
The chemical compounds of B) are not regarded as being of similar nature because: they have different sequences with different functional properties, and the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds.  
The species of, independently, C) and D) lack unity of invention because the groups do not share the same or corresponding technical feature.  A method of prophylaxis, treatment and diagnosis requires materially different designs and do not overlap in scope because the different methods treat different diseases or disorders, with different patient populations requiring different administration strategies, e.g., different doses and targeting of the therapeutic agent. None of these disease or disorders shares the same technical features as they have different causes and symptoms. 
 Applicant is reminded that upon the cancellation of claims to a non-elected invention or species, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        April 26, 2022